DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/09/21 has been entered.
 
Response to Amendment

	Currently, the pending Claims are 1, 3-6, 8-9. The examined Claims are 1, 3-6, 8-9, with Claims 1, 3-6, 8 being amended herein.

Response to Arguments

	Applicant has mainly amended the aforementioned Claims to explicitly clarify the structural aspects of the instantly claimed battery pack via the use of “configured to” type language. In addition, 
	Accordingly, Applicant mainly argues that the prior art of record (i.e. Nozawa) neither teaches nor suggests a battery pack that has first and second charge modes as instantly claimed, or has a cut-off switch that is in turn-on and turn-off states according to pack voltages as instantly claimed (Page 2 of Remarks).
	
	Applicant’s amendments/arguments are found to be persuasive. Accordingly, all previous prior art rejections of record are hereby withdrawn.

Allowable Subject Matter

Claims 1, 3-6, 8-9 are allowed.

The following is an examiner’s statement of reasons for allowance:

The closest prior art reference of record relevant to Claim 1 is Nozawa et al. (US 2011/0171506).

Nozawa teaches a battery pack (Title, Abstract). As illustrated in Figure 1, Nozawa teaches that the battery pack comprises a battery (12) including a plurality of battery cells (11), a first pack terminal (labeled “OUT (+)”) and a second pack terminal (labeled “OUT (-)”) which are each connected to, for example, a battery charger ([0029]-[0035]). As illustrated in Figure 1, Nozawa teaches that the battery 

However, independent Claim 1 requires, among a plurality of other structural limitations, a battery pack configured to operate according to specific methodologies, wherein the battery pack has first and second charge modes as instantly claimed, and has a cut-off switch that is in turn-on and turn-off states according to pack voltages and charge modes as instantly claimed.

Accordingly, while the battery pack of Nozawa comprises all of the requisite, instantly claimed structural components of the claimed invention (including the claimed battery, first pack terminal, second pack terminal, charger, cut-off switch, and battery manager), Nozawa’s battery pack simply is not configured to operate in the instantly claimed manner. Furthermore, Nozawa neither teaches nor suggests a battery pack that has first and second charge modes as instantly claimed, or has a cut-off switch that is in turn-on and turn-off states according to pack voltages and charge modes as instantly claimed.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W VAN OUDENAREN whose telephone number is (571)270-7595.  The examiner can normally be reached on 7AM-3PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW W VAN OUDENAREN/Examiner, Art Unit 1729    

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729